t c summary opinion united_states tax_court robert l and sara j helm petitioners v commissioner of internal revenue respondent docket nos 13170-00s 3727-02s filed date robert l and sara j helm pro sese john a freeman for respondent armen special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petitions were filed the decisions to be entered are not reviewable by any other court and this opinion should not be cited as authority ' unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure - - respondent determined deficiencies in petitioners’ federal income taxes as shown below docket no year deficiency dollar_figure big_number after a concession by respondent ’ the sole issue for decision is whether the amount of income resulting from petitioners’ conversion of their traditional individual_retirement_accounts ira to roth iras conversion income is an item_of_income for purposes of calculating whether petitioners’ social_security_benefits are taxable we hold that it is background most of the facts were stipulated and they are so found petitioners resided in howard ohio at the time that their petitions were filed with the court a petitioners’ ira conversions in petitioner robert l helm converted his traditional tra with fidelity mutual to a roth_ira with the same trustee the total amount converted was dollar_figure in addition petitioner sara j helm converted her traditional_ira with fidelity mutual to a roth_ira with the same trustee in the total amount converted was dollar_figure for respondent concedes that petitioners received dollar_figure of interest_income rather than the greater amount reported by them on their return for that year - - collectively petitioners realized dollar_figure of conversion income in pursuant to sec_408a a petitioners elected to report the conversion income on a 4-year ratable basis for a total annual amount of dollar_figure beginning in through b petitioners’ social_security_benefits petitioners received the following social_security_benefits during the years in issue petitioner robert l helm dollar_figure dollar_figure petitioner sara j helm big_number total big_number big_number c petitioners’ form sec_1040 for each of the and tax years petitioners timely filed a joint form_1040 u s individual_income_tax_return on both returns petitioners listed their occupation as retired fach petitioner attached a form_8606 nondeductible iras to their return reporting their respective amount of conversion income and electing to ratably report such income over a 4-year period petitioners reported the following income items on their returns for the years in issue line 8a taxable interest dollar_figure dollar_figure line ordinary dividends dollar_figure dollar_figure line capital_gain or loss dollar_figure dollar_figure line 15a total ira_distributions dollar_figure ---- line 15b taxable_amount dollar_figure dollar_figure line adjusted_gross_income dollar_figure dollar_figure ' in petitioners originally reported dollar_figure of interest_income but actually received only dollar_figure see supra note we note that in petitioners reported only dollar_figure as conversion income instead of dollar_figure there is nothing in the record to explain this discrepancy on their returns for and petitioners did not report that they received any social_security_benefits nor did they report that any portion of their benefits was taxable d respondent’s deficiency notices in the notices of deficiency respondent determined that petitioners received but failed to report taxable social_security_benefits of dollar_figure for and dollar_figure for which resulted in the deficiencies at issue respondent concluded that petitioners’ conversion income is included in income pursuant to sec_408a and therefore that petitioners’ social_security_benefits are taxable pursuant to sec_86 discussion a petitioners’ contention in their petition petitioners contend that respondent erred because we need not decide whether sec_7491 concerning burden_of_proof applies to the present case because the facts are not in dispute and the issue is one of law see 116_tc_438 --- - the irs used our conversion of our ira’s from traditional to roth as an excuse to cause our social_security_benefits to become taxable that would not have otherwise been taxable this was not the intent of the roth_ira law petitioners expanded on their contention at trial as follows irs used the words rollover and distribution interchangeably sometimes in the same sentence which from the point of view of taxing the ira rollover doesn’t really matter when you go on next step down the line and you’re considering it as income the rollover doesn’t create income a distribution would create income but a rollover doesn’t you don’t get any money and froma simplistic point of view there’s the difference between not getting money and getting money when the law was passed with reference to taxability of social_security_benefits they referred to income and i think they meant actual income money that you got not a mythical amount of money that you didn’t get there is a big difference between getting money and not getting money and i don’t think my social_security_benefits should be taxed based on money i didn’t get x yes as far as taxing the rollover it is a taxable rollover but it is not a distribution now the fact that form_8606 said to report this on form_1040 line 15b taxable_amount of ira distribution is their directions we ended up reporting a rollover on a line that is specifically for distributions that creates an error because there is nothing in the code to exclude anything on line 15b when it comes to calculating taxability of social_security_benefits i have the problem with considering that as income when it isn’t considering it as a distribution which it isn’t now you owe tax on your social_security_benefits because you had so much money coming in but i didn’t have so much money coming in we disagree with petitioners’ contention as a matter of statutory interpretation the plain language of the statute and the regulations mandates that we sustain respondent’s determination on the disputed issue b roth_ira the taxpayer_relief_act_of_1997 tra publaw_105_34 111_stat_788 established a new individual_retirement_plan called the roth_ira effective for taxable years beginning after date see sec_408a congress created the roth_ira to further encourage individual savings by allowing funds set_aside in a tax-favored account to be withdrawn without tax after a reasonable holding_period for retirement or certain special purposes see h rept pincite 1997_4_cb_319 s rept pincite 1997_4_cb_1067 the tax characteristics of the roth_ira are contributions are nondeductible sec_408a earnings accumulate tax free sec_408a see sec_408 and qualified distributions are not includable on date the irs issued final regulations sec_1_408a-1 through -9 applicable to taxable years beginning after date see sec_1_408a-9 income_tax regs - in income if all requirements are satisfied sec_408a a see sec_1_408a-1 income_tax regs beginning in eligible taxpayers could establish a new roth_ira either with a regular contribution or a qualified_rollover_contribution including conversion contributions see sec_408a b c d c see also sec_1_408a-3 and sec_1_408a-4 income_tax regs taxpayers could accomplish a conversion contribution by any of the following three methods an amount distributed from a traditional_ira is contributed rolled over to a roth_ira an amount in a traditional_ira is transferred in a trustee-to-trustee transfer from the trustee of the traditional_ira to the trustee of the roth_ira or an amount in a traditional_ira is transferred to a roth_ira maintained by the same trustee sec_1_408a-4 q a-1 a income_tax regs see h rept pincite 1997_4_cb_319 s rept pincite 1997_4_cb_1067 for tax purposes the converted amount is treated as a distribution from the traditional_ira and as a qualified_rollover_contribution to the roth_ira sec_1_408a-4 q a-1 c income_tax regs specifically with respect to conversions to a roth_ira the amount distributed from the traditional_ira is treated as a taxable_distribution except for nondeductible_contributions and therefore included in gross_income see sec_408a a sec_1_408a-4 q a-7 a income_tax regs see also h conf rept pincite 1997_4_cb_1457 wherein the conference committee articulated the intent to tax conversion income currently such that the amounts that would have been includible in income had the amounts converted been withdrawn are includible in income ratably over years contrast with sec_408 a qualified_rollover_contribution among nonroth iras is not included in gross_income if it meets certain requirements furthermore the pertinent parts of the regulations provide any taxable conversion amount includible in gross_income for a year as a result of the conversion regardless of whether the individual is using a 4-year spread is included in income for all purposes thus for example it is counted for purposes of determining the taxable_portion of social_security payments under sec_86 sec_1_408a-4 q a-9 income_tax regs c calculating the taxable_portion of petitioners’ social_security_benefits sec_86 provides for the taxability of social_security_benefits pursuant to a statutory formula thus if a taxpayer’s modified_adjusted_gross_income magi plus one-half of the taxpayer’s social_security_benefits exceeds a certain base_amount then a portion of the taxpayer’s social_security_benefits is includable in gross_income and subject_to federal_income_tax sec_86 through d sec_86 defines magi as adjusted_gross_income less certain specified types of income plus tax-exempt_interest which - are not present here for an individual taxpayer agi is gross_income minus a specifically enumerated list of deductions which deductions also are not present here sec_62 finally sec_61 defines gross_income as all income from whatever source derived unless otherwise provided sec_61 and expressly defines gross_income to include income from annuities and pensions therefore petitioners’ gross_income includes their conversion income see sec_408a a c accordingly petitioners had magi of dollar_figure in and dollar_figure in sec_86 and they received social_security_benefits of dollar_figure and dollar_figure respectively asa result petitioners’ magi plus one-half of their benefits dollar_figure for and dollar_figure for exceeds the base_amount and therefore a portion of their social_security_benefits is taxable see sec_86 c d the tax consequences of petitioners’ ira conversion petitioners agree that their conversion income is a taxable rollover requiring them to pay income_tax on such income however petitioners object to the conversion income’s being characterized as a taxable_distribution that has the effect of making their social_security_benefits taxable under sec_86 petitioners however do not fully appreciate the tax consequences involving a conversion of a traditional_ira to a roth_ira -- - as stated above a conversion from a traditional_ira to a new roth_ira is a taxable recognition event such that the rollover_distribution is included in gross_income for all tax purposes unless otherwise specifically provided whether or not petitioners actually receive money furthermore neither sec_408a nor sec_86 specifically excludes conversion income in the calculation of gross_income for purposes of social_security_benefits at trial petitioners also specifically acknowledged the absence of any provision shielding social_security_benefits from the tax consequences of a conversion from a traditional_ira to a roth_ira accordingly we have no basis to carve out such an exclusion be conclusion we hold that petitioners’ conversion income is included as an item_of_income for purposes of calculating the taxability of their social_security_benefits in view of the foregoing we sustain respondent’s determination on the disputed issue we have considered all of the other arguments made by petitioners and to the extent that we have not specifically addressed them we conclude they are without merit reviewed and adopted as the report of the small_tax_case division to give effect to our disposition of the disputed issue as well as respondent’s concession decision will be entered under rule in docket no 13170-00s decision will be entered for respondent in docket no
